Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 was filed after the mailing date of the final rejection on 08/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims


Rejections withdrawn
Applicant’s amendments, arguments, and affidavit filed on 11/08/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a) rejections of claims 237, 238, 242, 244, 245, 247-249, and 252 over Hillman (US 2009/0048167 A1) and of claim 241 over Hillman (US 2009/0048167 A1) and Bockmuehl et al. (US 2008/0050398 A1) as evidenced by Xiong et al. (US 2014/0127287 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejection of the claims are maintained for reasons of record and the following. In addition, new claim 259 is hereby included in the rejection and the rejection is modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 250, 253-255, and 257-259 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hillman (US 2009/0048167 A1).

Hillman does not teach the defensins must include β-defensin 2 and demonstrated that β-defensin 2 is not effective for treating skin, i.e., should be excluded.
The limitation of α-defensins 5 and β-defensin 3 at “a concentration that is ineffective in inhibit proliferation of a microbial pathogen, and that is effective to recruit LGR6+ stem cells to an interfollicular space in non-injured skin” in claim 250 is construed as [defensins] (α-defensins 5) and [β-defensin 3] being ≤ 1 µg/mL according to the disclosure in the instant specification.
Although Hillman is silent about apparent age being optically measured using a clinical imaging system that compares at least two measured parameters of the individual with an age-indexed collection of individuals for which the two measured parameters have been previously acquired selected from the group consisting of  wrinkle depth, wrinkle length, wrinkle width, etc.; first of all, the step of comparing at least two measured parameters of the individual is not a step that have reduction in 
Though Hillman does not specify the properties of defensin being effective to recruit LGR6+ stem cells to an interfollicular space in non-injured skin in instant claim 250, as a result of the method taught by Hillman using the same compound defensin on the same population to treat the same condition as claimed with overlapping concentration range of defensin, the compound would necessarily have the claimed properties, whether expressly recognized by Hillman or not. 
Hillman does not teach the exact same: 
≤1 µg/mL (according to instant specification), 1-30 ng/mL, and 0.01-100 ng/mL [α-defensins 5] in claim 250, 253, 254, and 255; and 
1-30 ng/mL, 0.01-100 ng/mL [β -defensin 3] in claim 253, 254, and 257.
This deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of [α-defensins 5] in claim 250, 253, 254, and 255 is ≤1 µg/mL, 1-30 ng/mL, and 0.01-100 ng/mL and [β -defensins 3] in claim 253, 254, and 257 is1-30 ng/mL and 0.01-100 ng/mL and the 
Response to Applicants’ arguments:
Applicants argue that Hillman teaches using AMPs for treating inflammation while AMPs are broadly defined to include defensins while primarily focuses on and tests a narrow subset of AMPs, cathelicidins, with no guidance to select the claimed α-defensins 5 and β -defensin 3 while Hillman teaches β -defensin 2 not suitable for treat skin in example 7 and there is unexpected results according to Taub et al. (filed on 08/04/2020) that the combination of α-defensins 5 and β -defensin 3 statistically significant increased thickness in epidermis and reduction in visible pores, wrinkles, and oiliness, pigmentation and improvement of skin evenness.
However, this argument is not deemed persuasive. 
Applicants’ argument with regard to Hillman’s teaching of β -defensin 2 not suitable for treat skin in example 7 is basically the same as the previous argument, thus the response discussed previous (08/06/2021, page 6) applies here as well and is not persuasive for reason discussed. 
Hillman teaches methods for the treatment of disease including skin wrinkles in human (instant claim 259 which is the claimed apparent of aging recited in the instant claim 250) with one or more antimicrobial peptide (AMP) or analog thereof including α-defensins 1-6 and β-defensins 1-6 with β -defensin 2 not suitable for treat skin in example 7 and a person of ordinary skill in the art at the time of invention would choose 
while the alleged unexpected results in Taub et al. (table 1) are the results of comparing compositions comprising α-defensins 5 and β -defensin 3 (cream and serum, mask formula does not contain defensin) with placebo. 
Thus experiment is not a true side-by-side closest to prior art. In the prior art the composition comprising one or more antimicrobial peptide (AMP) or analog thereof including any one of α-defensins 1-6 and β-defensins 1 and 3-6 or combination thereof; in the experiment the placebo formulas do not contain one or more antimicrobial peptide (AMP) or analog thereof including any one of α-defensins 1-6 and β-defensins 1 and 3-6 or combination thereof other than the claimed α-defensins 5 and β -defensin 3. Thus, the results from the experiment are not convincing. Please refer to MPEP 716.02(e):
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). “A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.” In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential)
Furthermore, the allegation of the claimed specific combination of α-defensins 5 and β -defensin 3 having unexpected results means synergy, i.e., the combined action of two or more agents is greater than the sum of the action of one of the agents used alone, while there is no comparison between the effect of the combination and the sum 
A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue
the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). 

Applicants argue that the affidavit filed on 11/08/3021 stated additional components in the formulas in table 1 of Taub et al. (that are not in the placebo) not providing long term treatment effect.
However, this argument is not deemed persuasive. Applicant argues that additional components in the formulas in table 1 of Taub et al. that are not in the placebo not effect having long term treatment effect; however, nothing has been shown to substantiate this. From MPEP 716.01(c) II: The arguments of counsel cannot take the place of evidence in the record. 
Furthermore, tests used in a comparison being made under identical conditions except for the novel features of the invention would be helpful in determining the novel features of the invention being the reason for the alleged unexpected results.

Applicants argue that the affidavit filed on 11/08/3021 stated DefenAge in Berens et al. comprising α-defensins 5 and β -defensin 3 with the concentration of actives being within the scope of the instant claims and other components.


To sum, there is no experimental results to substantiate the claimed combination having superior treatment results in comparison to any one of α-defensins 1-6 and β-defensins 1 and 3-6 or combination thereof other than the claimed α-defensins 5 and β -defensin 3 among any one of α-defensins 1-6 and β-defensins 1 and 3-6 or combination thereof to treating human skin wrinkles taught by Hillman, i.e., not closest to prior art;  the experimental design does not make the novel features of the invention as the only variation in comparison, i.e., to assess whether there is superior results in the experiment and to assess the cause of the superior results, if there is any; and, assuming – purely arguendo -, if there is unexpected results of the claimed combination, the claims are not commensurate in scope with the formulations in table 1 of Taub et al. and Berens et al.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence 
 
 Response to applicants’ 37 CFR 1.132 declaration:
The affidavit under 37 CFR 1.132 with regard to the Taub et al. and Berens et al. filed 11/08/2021 is insufficient to overcome the rejection of pending claims based upon Hillman as discussed above in the Response to Applicants’ arguments.

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 251 and 256 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hillman (US 2009/0048167 A1), as applied to claims 250, 253-55, and 257-259.
The teachings of Hillman are discussed above and applied in the same manner. The teachings of defensins including α-defensins 1-6 and β-defensins 1-6 by Hillman include any α-defensins 1 and 6 and β-defensins 1 and 4 as additional defensins.
Hillman does not teach the exact same 0.01-100 ng/mL [additional defensin].
This deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of [additional defensin] is 0.01-100 ng/mL [α-defensins 5] and the range of [defensin] including 1 and .

Claims 260 and 261 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hillman (US 2009/0048167 A1), as applied to claims 250, 253-55, and 257-259, in view of Bockmuehl et al. (US 2008/0050398 A1) as evidenced by Xiong et al. (US 2014/0127287 A1).
The teachings of Hillman are discussed above and applied in the same manner. 
Hillman does not specify the defensins being encapsulated in a liposome.
The deficiency is cures by Bockmuehl et al. who teach a non-therapeutic cosmetic topical composition for treatment of aged skin being in forms of lipogel, etc., (paragraph 123). According to Xiong et al. lipogel is liposome-encapsulated hydrogel (paragraph 3).  
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hillman and Bockmuehl et al. to specify the defensins in topical anti-aging taught by Hillman being encapsulated in a liposome. Actives for topical skin treatment being encapsulated in a liposome was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:

  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612